Citation Nr: 9915037	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-16 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had recognized military service with the Armed 
Forces of the United States from December 1941 to April 1942, 
and service in the Philippine Army from August 1945 to 
December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision from the Manila, Philippines 
Department of Veterans Affairs (VA) Regional Office (RO).  

The RO issued a rating decision in February 1999 in which it 
denied entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.  The appellant has not 
appealed that determination.  


FINDINGS OF FACT

1.  In August 1994, the RO denied entitlement to service 
connection for the veteran's cause of death.  The RO notified 
the appellant of that decision in a letter dated August 11, 
1994.  The appellant did not file an appeal within one year.

2.  The evidence added to the record since the prior final 
denial includes duplicate copies of service records and 
statements from the appellant in support of her claim, which 
are duplicative or cumulative of statements previously 
considered, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the final August 1994 rating decision 
wherein the RO denied entitlement to service connection for 
the cause of the veteran's death is not new and material, and 
the appellant's claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991);  38 C.F.R. §§ 3.156(a), 20.302, 20.1103 
(1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background  

In August 1994 the RO denied the appellant's claim for 
service connection for the cause of the veteran's death.  

The evidence of record at the time of the denial included the 
veteran's service records, VA Form 07-3101 and AGUZ Form 632, 
which were completed in October 1971, a September 1971 
certificate of death, a private medical statement received in 
December 1993 and in March 1994, and the appellant's 
statements in support of her claim.  

The veteran's November 1945 Affidavit for Philippine Army 
Personnel shows that he served in the United States Armed 
Forces for the Far East (USAFFE) from December 1941 to April 
9, 1942.  He reported that he was a POW from April 10, 1942 
to April 20, 1942.  He stated that he was in a death march 
when he escaped to Pampanga.  Following his escape, the 
veteran reported farming as a civilian from April 21, 1942 to 
August 11, 1945.  The veteran returned to active duty in 
August 1945 until December 1945 when he was honorably 
discharged.  The veteran stated that he did not incur any 
wounds or illnesses during service.  

The veteran's certificate of death shows that he died in 
September 1971.  The immediate cause of death was listed as 
hypostatic pneumonia due to metastatic bronchogenic 
carcinoma.  

In October 1971 the Service Department (SD) verified the 
veteran's service on VA Form 07-3101 and AGUZ Form 632.  The 
SD noted that the veteran had alleged prisoner-of-war (POW) 
status for 10 days from April 10, 1942 to April 20, 1942.  
It was concluded that the veteran's alleged POW status was 
not supported and it was further concluded that he had never 
had POW status.  

In March 1994 the appellant filed an application for 
dependency and indemnity compensation (DIC).  The appellant 
submitted a statement from Dr. V.E. and a certificate of 
marriage in support of her claim.  The physician stated that 
she treated the veteran periodically from 1947 to 1970 for 
hypostatic pneumonia (sic), malnutrition and weak lungs.  The 
physician stated she no longer had medical records to support 
her statement.  

In August 1994 the RO notified the appellant in a rating 
decision that it was denying service connection for cause of 
death because there was no evidence of record relating the 
veteran's death to his active military service.  The RO 
determined that the evidence did not show hypostatic 
pneumonia or metastatic bronchogenic carcinoma was present 
during active service or within one year after separation 
from service.  

The RO notified the appellant of that decision in a letter 
dated August 11, 1994.  The appellant did not file an appeal 
within one year.  The August 1994 decision is final based on 
the evidence of record at that time.  

The appellant requested that the RO reconsider her claim in a 
letter received in September 1996.  The RO notified the 
appellant in May 1997 that the prior rating decision was 
final because she had failed to file an appeal within one 
year.  The RO also advised her that the decision could not be 
reopened absent new and material evidence.  

In June 1997 the appellant submitted an informal claim to 
reopen the previous decision by asking "what concrete 
evidence" was necessary to reopen her claim.  She also 
claimed that the veteran's cause of death was secondary to 
his POW status.  

The RO reviewed copies of the veteran's service records and 
the prior certification by the SD.  In September 1997, the RO 
notified the appellant that they had reviewed the available 
evidence.  They also notified her of her failure to reply to 
their request for evidence to enable the RO to determine the 
veteran's POW status.  They concluded that the evidence was 
insufficient to support a finding that the veteran met the 
criteria of a former POW.  More specifically, they noted that 
the SD had previously concluded that the veteran had been 
found to never have had POW status and confirmed this 
finding.  

In November 1997 the appellant submitted a statement in 
support of her claim.  She stated that her husband had been 
captured from April 10, 1942, to April 20, 1942.  She 
essentially restated the veteran's account made in his 
affidavit.  

In December 1997, the RO notified the appellant that the 
veteran would not have been entitled to the presumptive 
provisions relating to POWs even if the claimed POW status 
were certified because the veteran would not have been a POW 
for 30 days or more.  

In July 1998 the RO notified the appellant in a statement of 
the case that it was denying entitlement to death benefits 
based on the veteran's POW status.  

After a substantive appeal was received, the RO issued a 
supplemental statement of the case in February 1999.  The RO 
concluded that new and material evidence had not been 
submitted to reopen the claim for service connection for 
cause of death.  

Criteria

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, the VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (1998).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, U.S. Vet. App. No. 95-638 (April 7, 1999); Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  If the Board determines that new and material 
evidence has been presented under 38 C.F.R. §3.156(a), the 
claim is reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 219 (1999).  

Analysis

The appellant has failed to submit new evidence in support of 
reopening her claim of service connection for the cause of 
the veteran's death.  The appellant has submitted no new 
evidence since the August 1994 final decision.  The Affidavit 
for Philippine Army Personnel was already present in the 
record at the time of the August 1994 rating decision, and it 
was appropriately considered by the RO in that decision.  
Such evidence is therefore cumulative.  

The appellant has submitted many of her own statements 
contending that the veteran was a POW and was therefore 
entitled to benefits under the applicable statutory 
presumptions.  These statements are also cumulative because 
they are based on information that was already in possession 
of the RO at the time of its August 1994 final decision.  In 
support of her claim, the appellant merely restated what had 
already been set forth by the veteran in his Affidavit for 
Philippine Army Personnel.  As has been stated previously, 
this document was already in possession the RO at the time of 
the August 1994 decision.  She has also alleged that the 
veteran was a POW for more than 30 days.  Such evidence is 
irrelevant because the appellant did not die from one of the 
specific POW diseases listed under 38 C.F.R. § 3.309(c).  

In addition, the Board notes that the SD found in October 
1971 that the veteran's alleged POW status was not supported 
and that the veteran never had POW status.  The Board is 
bound by the service department's finding that the veteran 
never had POW status.  Pursuant to 38 C.F.R. §3.203 (1998), 
service department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Services.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Therefore, pursuant 
to the service department's findings, the Board concludes 
that the veteran at no time had POW status.  




The Board notes the RO's initial error of limiting the issue 
under consideration in its statement of the case to 
entitlement to death benefits based on the veteran's POW 
status.  The RO initially failed to adjudicate the issue of 
whether the appellant had presented new and material evidence 
to reopen her claim for service connection for cause of 
death.  

The RO satisfactorily corrected this defect by supplying a 
supplemental statement of the case in which the issue of new 
and material evidence to reopen the appellant's claim of 
service connection for cause of death was specifically 
addressed.  See 38 C.F.R. § 19.31 (1998).  The appellant did 
not contest this change in her response to the supplemental 
statement of the case.  Nor did she raise any additional 
issues that she wanted to be adjudicated.  

The RO has satisfied its duty to notify the appellant of the 
evidence necessary to complete her application by providing a 
supplemental statement of the case, and by previously 
advising the appellant of the need to supply new and material 
evidence in order to reopen her claim after the initial 
decision had become final.  38 U.S.C.A. 5107(a).  

As no new and material evidence has been provided since the 
final disallowance of the appellant's claim of service 
connection for cause of death, the appellant's claim has not 
been successfully reopened.  




ORDER

The appellant not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
the cause of the veteran's death; the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

